                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Gilbert Albarez,

                      Petitioner,

       vs.                                                      ORDER ADOPTING
                                                         REPORT AND RECOMMENDATION
R. Marques,

                      Respondent.                               Civil No. 18-3128 (PJS/LIB)

                           * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois dated June 4, 2019. No objections have been filed to that Report and Recommendation

in the time period permitted. After an independent review of the files, records and proceedings in

the above-entitled matter, IT IS ORDERED:

       1.      That Albarez’s Petition for a Writ of Habeas Corpus, [Docket No. 1], is DENIED

as moot.

       2.      Let Judgment be entered accordingly.



DATED: 6/27/19                                      s/Patrick J. Schiltz___________________
At Minneapolis, Minnesota                           Patrick J. Schiltz, Judge
                                                    United States District Court
